Citation Nr: 0207664	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  98-13 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service connected low 
back disorder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA).  

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

Therefore, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

This case was previously before the Board in October 1999 at 
which time the case was remanded to the RO for additional 
development.  At that time the Board found that the issue of 
service connection for postoperative residuals, laminectomy 
of the L5-S1 was intertwined with the issue of an increased 
rating for a low back disorder.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The Board requested that the RO 
adjudicate this issue, to include consideration of Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Following a VA 
examination in March 2000, the RO increased a 10 percent 
rating which had been in effect for the low back disorder to 
20 percent under Diagnostic Code 5295.  However, a review of 
this rating action and the subsequent supplemental statement 
of the case does not reflect that the RO formally adjudicated 
the issue of service connection for postoperative residuals, 
laminectomy of the L5-S1 as required in Stegall v. West, 11 
Vet. App. 268 (1998).

The Board points out that the United States Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service-connected condition is proximately 
due to, or the result of a service connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The evidence reflects that the veteran is receiving ongoing 
treatment for his low back problems.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his low back 
disability since March 2000.  

3.  The RO should request the VA medical 
facility in Birmingham, Alabama to 
furnish copies of any additional 
treatment records covering the period 
from October 1999 to the present.

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for disc disease of the 
lumbosacral spine on direct and secondary 
bases, to include consideration of the 
Allen case.  If the benefit sought is not 
granted the RO is requested to notify the 
veteran and his representative of the 
denial and of his appellate rights.  

5.  The RO should readjudicate the issue 
in appellate status to include 
consideration of 38 C.F.R. § 4.40, 4.45 
and 4.59 and staged ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999); DeLuca 
v. Brown, 8 Vet. App. 202, 205 (1995). 

If the benefit sought on appeal remains denied, the veteran 
and his representative be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




